Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 12/08/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process for heating a selected section of a conductive ribbon, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the variable power supply" in line 8.  There is insufficient antecedent basis for this limitation in the claim and it is not clear if the variable power supply is same as a variable voltage power supply at line 4 or not.
In claim 3 at line 1, “a correction” is not clear if it is same as “a correction” in claim 1 at line 17 or different.

In claim 4 at line 2, the result lacks antecedent basis without having a precedent result.
In claim 7 at line 3, “a measurement” is not clear if it is same as “a measurement” in claim 1 at line 14 or different.
In claim 7 at line 7, “a desired temperature” is not clear if it is same as “a desired temperature” in claim 1 at line 18 or different.
In claim 10 at line 1, “a correction” is not clear if it is same as “a correction” in claim 1 at line 17 or different.
In claim 10 at line 2, “a correction” is not clear if it is same as “a correction” in claim 1 at line 17 and claim 10 at line 1 or different.
In claim 12 at line 1, “a sensor” is not clear if it is same as “a sensor” in claim 11 at line 10 or different.
In claim 12 at line 1, “a measurement” is not clear if it is same as “a measurement” in claim 11 at line 10 or different.
In claim 12 at line 2, “a measurement of current” is not clear if it is same as “a measurement of an electric property” in claim 11 at line 10 or different.
In claim 12 at lines 1-2, “a measurement of the electrical property” is not clear if it is same as “a measurement of current” in claim 12 at line 2 or different.
In claim 13 at line 1, “a correction” is not clear if it is same as “a correction” in claim 11 at line 13 or different.
In claim 14 at line 1, “a desired current” is not clear if it is same as “a desired current” in claim 13 at line 5 or different.

In claim 14 at line 3, the square root lacks antecedent basis without having a precedent square root.
In claim 14 at line 3, the result lacks antecedent basis without having a precedent result.
In claim 16 at line 2, “a measurement” is not clear if it is same as “a measurement” in claim 11 at line 14 or different.
In claim 16 at line 5, “a correction” is not clear if it is same as “a correction” in claim 11 at line 17 or different.
In claim 16 at line 6, “a desired temperature” is not clear if it is same as “a desired temperature” in claim 11 at line 18 or different.
In claim 20 at line 2, “a correction” is not clear if it is same as “a correction” in claim 11 at line 13 or different.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12, 11, 13-14, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumenfeld (US 6,074,868) in view of Lee (US 2010/0288752) and Richardson (US 3,701,877).

	Regarding claim 1, Blumenfeld discloses
A system (a thermal cycler of the invention 27; Col. 19, line 9, and further disclosed at Col. 13, line 8, Figs. 1-6) for heating a selected section (the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3

    PNG
    media_image1.png
    493
    423
    media_image1.png
    Greyscale
) of a conductive ribbon (the heating means 14; Col. 16, lines 34-35, Fig. 2-5 wherein no structure of a conductive ribbon is in preamble), the system comprising: 

a non-conductive base (a ceramic sample plate which is optimized for heat flow to and from biological samples; Col. 13, lines 8-9 [further disclosing] The ceramic sample plate 7; Col. 13, line 46, Figs. 1, 5

    PNG
    media_image2.png
    916
    501
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    919
    489
    media_image3.png
    Greyscale
 wherein no structure of a non-conductive base is in claim); 

conducting pad (control for heating 31; Col. 8, lines 60-61, Fig. 5 wherein a conducting pad is an electrical probe, electrode, terminal, conductor, contact or connector wherein no structure of a conducting pad is in claim);

a variable voltage power supply (a computer 23/power supply 26; Col. 8, line 60-61, Fig. 5 wherein “a computer 23 controls the power supply 26) electrically coupled to the conducting pad; 

(a temperature sensor 9 of the resistance temperature detector type; Col. 19, line 37-39, Fig. 3) that measures an electrical property (resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39);

a processor (The computer or controller 23; Col. 19, line 25, Fig. 5) coupled to the variable voltage source and the sensor, wherein the processor is programmed to perform:

{enabling (executing commands; Col. 19, line 29) the variable power supply to produce a voltage signal (command from “this controller 29”; Col. 16, line 34 wherein Ohm’s law V=IR and disclosed are:  the electrical current; Col. 19, line 42, multiplied by its own resistance of “the heating 8 unit” to “turn on the heating 8 unit”; Col. 19, lines 31-32, Fig. 5 satisfying Ohms law V=IR, I, current, R, resistance) across the conducting pad to cause a selected section (one of “a microscope slide 8” and “five experimental slides 10” on top of “the heating means 14”; Col. 16, lines 34-35, Figs. 1, 5) of a conductive ribbon (the heating means 14; Col. 16, lines 34-35, Fig. 5 wherein no structure of a conductive ribbon is in claim) 
 to the non-conductive base via the conducting pad to heat up (turn on the heating 8 units; Col. 19, lines 31-32), wherein the selected section of the conductive ribbon includes a biological sample (its environment produces; Col. 19, line 41, [further disclosing] “biological samples”; Col. 13, line 10, Col. 9, line 25) and the selected section is between the conductive pad when the conductive ribbon is 
to the non-conductive base;

receiving (taking the electrical signal produced by the temperature sensor; Col. 19,lines 54-55), from the sensor, a measurement (a change in temperature at the interface; Col. 19, line 40) of the electrical property associated with the conductive ribbon in response (respond; Col. 19, line 60) to the voltage signal applied 
the conducting pads;

computing (causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement, a correction (The difference between the rates of active and passive convection; Col. 19, lines 48-49) for (the “target” temperature; Col. 20, line 1) of the selected section of the conductive ribbon, wherein the desired temperature is selected for processing the biological sample on the conductive ribbon and the correction accounts for a variance (a change in temperature at the interface; Col. 19, line 40) in the selected section of the conductive ribbon;

adjusting (regulating the supply of power 20 to the heating means 14; Col. 16, lines 34-35) the applied voltage signal based upon (in response to the temperature sensed by; Col. 7, lines 5-6) the computed correction to regulate the selected section of the conductive ribbon at the desired temperature; and

holding (maintaining the temperature of a plurality of biological samples which are disposed on at least one substantially flat substrate; Col. 6, lines 8-10) the selected section of the conductive ribbon at the desired temperature for a predetermined time (a desired time input; Col. 19, line 36).} (The limitation in the braces is a classical automatic control action of “an automated temperature –controlled machine, known as a “thermal cycler”, Blumenfeld: Col. 1, lines 53-55 and Blumenfeld’s computer or controller 23 does the parametrically-functional limitations)

	Blumenfeld discloses “conducting pad”, “the non-conductive base”, “the conductive ribbon” and “the voltage signal” as mapped above, but is silent regarding
conducting pads;
the conducting pads clamped to the non-conductive base via the conducting pads
the conductive pads when the conductive ribbon is clamped to the non-conductive base
the voltage signal applied across the conducting pads

	However, Lee discloses, in the technical endeavor to solve the problem of heating a section of and doing “a slitting process of the strip type surface heating element” (P67:1-2, Figure 9 
    PNG
    media_image4.png
    272
    465
    media_image4.png
    Greyscale
 wherein the spec discloses the problem “to heat a short section 215 of the conductive ribbon 206”, PGPUB P19:2-3),

conducting pads (electric power terminals 7a and 7b of the strip type surface heating element 1; P78:3-4, Figure 1 

    PNG
    media_image5.png
    536
    394
    media_image5.png
    Greyscale
 wherein the wavy cutting line means 7a and 7b can be connected to any desired point forming a closed electric current flow circuit);

(an insulation layer 3; P76:11, Figure 1) via the conducting pads
the conductive pads when the conductive ribbon (a strip type surface heating element 1; P76:4, Figure 1) to the non-conductive base
the voltage signal (the electric voltage on “7a” and “7b”; Figure 1) applied across the conducting pads

	The advantage of using Lee’s electric power terminals 7a and 7b is to form a closed electric current flow circuit which is a necessary condition for all electric circuit.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld with Lee by replacing Blumenfeld’s control for heating 31 with Lee’s electric power terminals 7a and 7b in order to form a closed electric current flow circuit which is a necessary condition for all electric circuit.

	The advantage of using Lee’s insulation layer 3 and a strip type surface heating element 1 is to prevent water pipes installed at homes, office buildings, or factories, or pipes which transfer various kinds of solutions at factories inevitably exposed to the outside, in particular, in the air from being frozen to burst, by wrapping the strip type surface heating element 1.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld with Lee by replacing Blumenfeld’s ceramic sample plate 7 with Lee’s insulation layer 3 and a strip type surface heating element 1 in order to prevent water pipes installed at homes, office buildings, or factories, or pipes which transfer various kinds of solutions at factories inevitably exposed to the outside, in particular, in the air from being frozen to burst, by wrapping the strip type surface heating element 1.

	Lee discloses “the conducting pads”, “the non-conductive base” and “the conductive ribbon” as mapped above, but Blumenfeld in view of Lee is silent regarding 
the conducting pads clamped to the non-conductive base via the conducting pads
the conductive pads when the conductive ribbon is clamped to the non-conductive base

	However, Richardson discloses, in the technical endeavor to solve the problem of “establishing an electrical circuit between the clamps” (Col. 3, lines 35-36, Fig. 1
    PNG
    media_image6.png
    453
    507
    media_image6.png
    Greyscale
 wherein the spec discloses the problem of solving “the two conducting pads 208 clamping to the conductive ribbon 206 so as to form a circuit with the variable power supply 210”; P34:1-4 
),

the conducting pads (32, 34; Fig. 1) clamped to the non-conductive base (16; Fig. 1 wherein “16” can be partially cut for electric current flow without completely stripped) via the conducting pads
the conductive pads when the conductive ribbon (14; Fig. 1) is clamped to the non-conductive base 

	The advantage of using Richardson’s pair of clamps is to provide mobility of electric contacts to a desired locations.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld in view of Lee with Richardson by replacing Lee’s electric power terminals 7a and 7b with Richardson’s pair of clamps in order to provide mobility of electric contacts to a desired locations.


	Regarding claim 2, Blumenfeld in view of Lee and Richardson discloses
the sensor (Blumenfeld: a temperature sensor 9; Col. 19, line 37-39) measures a current (Blumenfeld: the electrical current; Col. 19, line 42) flowing through the selected section (Blumenfeld: the area on top of “the heating means 14”; Col. 16, lines 34-35, Fig. 5) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 5).

	Regarding claim 3, Blumenfeld in view of Lee and Richardson discloses
{computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement (Blumenfeld: resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39), a correction (Blumenfeld: The difference; Col. 19, line 48) comprises:

computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66) a resistance (Blumenfeld: resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39) of the selected section (Blumenfeld: one of “a microscope slide 8” and “five experimental slides 10” on top of “the heating means 14”; Col. 16, lines 34-35, Figs. 1, 5) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 5) based upon the applied voltage (Blumenfeld: command from “this controller 29”; Col. 16, line 34) and the measured current (Blumenfeld: the electrical current; Col. 19, line 42); and

computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66) a desired current (Blumenfeld: generate electrical signals that are proportional to the extent of the temperature change; Col. 19:43-44) based upon a target heat (Blumenfeld: the heat having the "target" temperature; Col. 20, line 1) generated and the computed resistance (Blumenfeld: resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39, causing the computer 23 to evaluate; Col. 19, lines 65-66).} (The limitation in the braces is a classical automatic control action of “an automated temperature –controlled machine, known as a “thermal cycler”, Blumenfeld: Col. 1, lines 53-55 and Blumenfeld’s computer or controller 23 does the parametrically-functional limitations)

	Regarding claim 4, Blumenfeld in view of Lee and Richardson discloses
the desired current (Blumenfeld: the electrical current; Col. 19, line 42) is computed as the square root (Blumenfeld: I=sqrt (2P/2R) from the Ohm’s law and R= the resistance from “the resistance temperature detector type”, wherein P=the heat in electric power unit in Watt) of the result of dividing the target heat (Blumenfeld: the heat having the "target" temperature; Col. 20, line 1) generated by the computed resistance (Blumenfeld: R=V/I from the Ohm’s law).

	Regarding claim 6, Blumenfeld in view of Lee and Richardson discloses
a distance (Lee: the total length of “a strip type surface heating element 1”; P76:1, Fig. 1) between the conducting pads (Lee: first and second electric power terminals 7a and 7b; P78:3, Fig. 1) is fixed (Lee: connected as shown in Fig. 1).

	Regarding claim 7, Blumenfeld in view of Lee and Richardson discloses 
the processor (Blumenfeld: The computer or controller 23; Col. 19, line 25, Fig. 5) further performs, in a loop, the operations of:

{receiving (Blumenfeld: being received from; Col.19, line 66), from the sensor (Blumenfeld: a temperature sensor 9 of the resistance temperature detector type; Col. 19, line 37-39), a measurement (Blumenfeld: resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39) of the electrical property associated with the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 5) in response to the voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34) applied across the conducting pads (Blumenfeld in view of Lee: electric power terminals 7a and 7b of the strip type surface heating element 1; P78:3-4);

(Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement, a correction (Blumenfeld: The difference; Col. 19, line 48) for the voltage signal applied across the conducting pads to achieve a desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) of the selected section (Blumenfeld: one of “a microscope slide 8” and “five experimental slides 10” on top of “the heating means 14”; Col. 16, lines 34-35, Figs. 1, 5) of the conductive ribbon, wherein the desired temperature is selected for processing the biological sample (Blumenfeld: “biological samples”; Col. 13, line 10, Col. 9, line 25) on the conductive ribbon; and

adjusting the applied voltage signal based upon the computed correction to regulate the selected section of the conductive ribbon at the desired temperature.} (The limitation in the braces is a classical automatic control action of “an automated temperature –controlled machine, known as a “thermal cycler”, Blumenfeld: Col. 1, lines 53-55 and Blumenfeld’s computer or controller 23 does the parametrically-functional limitations)

	Regarding claim 8, Blumenfeld in view of Lee and Richardson discloses
the biological sample (Blumenfeld: “biological samples”; Col. 13, line 10, Col. 9, line 25) is fixed to the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 5) using a fixing solution (Blumenfeld: a similar adhesive; Col. 12, line 29-30) and heating the selected section (Blumenfeld: one of “a microscope slide 8” and “five experimental slides 10” on top of “the heating means 14”; Col. 16, lines 34-35, Figs. 2-5) of the conductive ribbon to the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1).

	Regarding claim 9, Blumenfeld in view of Lee and Richardson discloses
the biological sample (Blumenfeld: “biological samples”; Col. 13, line 10, Col. 9, line 25) is dried by heating (heating; Col. 15:30) the selected section (Blumenfeld: one of “a microscope slide 8” and “five experimental slides 10” on top of “the heating means 14”; Col. 16, lines 34-35, Figs. 2-5) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 5) to the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1).

	Regarding claim 10, Blumenfeld in view of Lee and Richardson discloses
computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement (Blumenfeld: resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39), a correction (Blumenfeld: The difference; Col. 19, line 48) for the voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34) comprises computing, based on the measurement, a correction (Blumenfeld: The difference; Col. 19, line 48) for the voltage signal that compensates for a variation (A solder pad connection 13 attached to the lower surface of the heater 14; Fig. ) in thickness of the selected section of conductive ribbon.

	Regarding claim 12, Blumenfeld in view of Lee and Richardson discloses
receiving, from a sensor (Blumenfeld: the current detector type; Col. 19, line 39), a measurement (Blumenfeld: the current output from “the current detector type”; Col. 19, line 39) of the electrical property (Blumenfeld: the electric current from “the current detector type”; Col. 19, line 39) comprises receiving, from a current sensor (Blumenfeld: the current detector type; Col. 19, line 39), a measurement (Blumenfeld: the current output from “the current detector type”; Col. 19, line 39) of current flowing through the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Figs. 2-5).


	Regarding claim 11, Blumenfeld discloses
A process (Method; Col. 17, line 3) for heating a selected section (the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3

    PNG
    media_image1.png
    493
    423
    media_image1.png
    Greyscale
) of a conductive ribbon (the heating means 14; Col. 16, lines 34-35, Fig. 2-5), the process comprising:

using (connecting “31”; Fig. 5) conductive pad (control for heating 31; Col. 8, lines 60-61, Fig. 5 wherein a conducting pad is an electrical probe, electrode, terminal, conductor, contact or connector), the conductive ribbon to a non-conductive base (a ceramic sample plate which is optimized for heat flow to and from biological samples; Col. 13, lines 8-9 [further disclosing] The ceramic sample plate 7; Col. 13, line 46, Figs. 1, 5

    PNG
    media_image2.png
    916
    501
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    919
    489
    media_image3.png
    Greyscale
) such that the selected section of the conductive ribbon 
the conductive pad, wherein the selected section of the conductive ribbon includes a biological sample (its environment produces; Col. 19, line 41, [further disclosing] “biological samples”; Col. 13, line 10, Col. 9, line 25);

applying (supplying; block 26 in Fig. 5) a voltage signal (command from “this controller 29”; Col. 16, line 34 wherein Ohm’s law V=IR and disclosed are:  the electrical current; Col. 19, line 42, multiplied by its own resistance of “the heating 8 unit” to “turn on the heating 8 unit”; Col. 19, lines 31-32, Fig. 5 satisfying Ohms law V=IR, I, current, R, resistance), with a variable power supply (a computer 23/power supply 26; Col. 8, line 60-61, Fig. 5 wherein “a computer 23 controls the power supply 26), conducting pad to cause the selected section of the conductive ribbon 
the non-conductive base via the conducting pads to heat up (turn on the heating 8 units; Col. 19, lines 31-32);

receiving (taking the electrical signal produced by the temperature sensor; Col. 19,lines 54-55), from a sensor (a temperature sensor 9 of the resistance temperature detector type; Col. 19, line 37-39, Fig. 3), a measurement (a change in temperature at the interface; Col. 19, line 40) of an electrical property (resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39) associated with the conductive ribbon in response to the voltage signal applied 
the conducting pad;

computing (causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement, a correction (The difference between the rates of active and passive convection; Col. 19, lines 48-49) for the voltage signal applied 
 the conducting pad to achieve a desired temperature (the “target” temperature; Col. 20, line 1) of the selected section of the conductive ribbon, wherein the desired temperature is selected for processing the biological sample on the conductive ribbon and the correction accounts for a variance (a change in temperature at the interface; Col. 19, line 40) in the selected section of the conductive ribbon;

adjusting (regulating the supply of power 20 to the heating means 14; Col. 16, lines 34-35) the applied voltage signal based upon the computed correction to regulate the selected section of the conductive ribbon at the desired temperature; and

holding (maintaining the temperature of a plurality of biological samples which are disposed on at least one substantially flat substrate; Col. 6, lines 8-10)  the selected section of the conductive ribbon at the desired temperature for a predetermined time.

but is silent regarding
clamping, using conductive pads spaced apart from each other, the conductive ribbon
the selected section is between the conductive pads
the selected section clamped to the non-conductive base via the conducting pads
the voltage signal applied across the conducting pads

	However, Lee discloses, in the technical endeavor to solve the problem of heating a section of and doing “a slitting process of the strip type surface heating element” (P67:1-2, Figure 9 
    PNG
    media_image4.png
    272
    465
    media_image4.png
    Greyscale
 wherein the spec discloses the problem “to heat a short section 215 of the conductive ribbon 206”, PGPUB P19:2-3),

using conducting pads (electric power terminals 7a and 7b of the strip type surface heating element 1; P78:3-4, Figure 1

    PNG
    media_image5.png
    536
    394
    media_image5.png
    Greyscale
) spaced apart (as graphically shown in Figure 1) from each other,
the selected section (1a-1c,1e-1f of “a strip type surface heating element 1”; P76:4, Figure 1) is between the conductive pads
the selected section to the non-conductive base (an insulation layer 3; P76:11, Figure 1) via the conducting pads
the voltage signal (the voltage at 7a and 7b; Figure 1) applied across the conducting pads

	The advantage of using Lee’s electric power terminals 7a and 7b is to form a closed electric current flow circuit which is a necessary condition for all electric circuit.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld with Lee by replacing Blumenfeld’s control for heating 31 with Lee’s electric power terminals 7a and 7b in order to form a closed electric current flow circuit which is a necessary condition for all electric circuit.

	The advantage of using Lee’s insulation layer 3 and a strip type surface heating element 1 is to prevent water pipes installed at homes, office buildings, or factories, or pipes which transfer various kinds 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld with Lee by replacing Blumenfeld’s ceramic sample plate 7 with Lee’s insulation layer 3 and a strip type surface heating element 1 in order to prevent water pipes installed at homes, office buildings, or factories, or pipes which transfer various kinds of solutions at factories inevitably exposed to the outside, in particular, in the air from being frozen to burst, by wrapping the strip type surface heating element 1.

	Lee discloses “the conducting pads”, “the selected section”, “the non-conductive base” and “the conductive ribbon” as mapped above, but Blumenfeld in view of Lee is silent regarding 
clamping, using conductive pads spaced apart from each other, the conductive ribbon
the selected section clamped to the non-conductive base via the conducting pads

	However, Richardson discloses, in the technical endeavor to solve the problem of “establishing an electrical circuit between the clamps” (Col. 3, lines 35-36, Fig. 1
    PNG
    media_image6.png
    453
    507
    media_image6.png
    Greyscale
 wherein the spec discloses the problem of solving “the two conducting pads 208 clamping to the conductive ribbon 206 so as to form a circuit with the variable power supply 210”; P34:1-4 
),
clamping (as shown in Fig. 1), using conductive pads (32, 34; Fig. 1) spaced apart from each other, the conductive ribbon (14; Fig. 1)
the selected section (“14” between “32” and “34”; Fig. 1) clamped to the non-conductive base (16; Fig. 1 wherein one of ordinary skill can partially make a hole on “16”) via the conducting pads

	The advantage of using Richardson’s pair of clamps is to provide mobility of electric contacts to a desired locations.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld in view of Lee with Richardson by replacing Lee’s electric power terminals 7a and 7b with Richardson’s pair of clamps in order to provide mobility of electric contacts to a desired locations.

	Regarding claim 13, Blumenfeld in view of Lee and Richardson discloses 
computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement (Blumenfeld: the resistance output from “the resistance temperature detector type”; Col. 19, line 38-39), a correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49) comprises:

computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66) a resistance (Blumenfeld: the resistance output from “the resistance temperature detector type”; Col. 19, line 38-39) of the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 2-5) based upon the applied voltage (Blumenfeld: command from “this controller 29”; Col. 16, line 34) and the measured current (Blumenfeld:  ); and

computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66) a desired current (Blumenfeld: the electrical current; Col. 19, line 42) based upon a target heat (Blumenfeld: the generated heat from the heater 14 from the recitation “the "target" temperature, and appropriate electrical signals to the relays controlling the heater 14”; Col 20, lines 1-3) generated and the computed resistance (Blumenfeld: R=2P/I^2  from the Ohm’s law wherein P=the required heat of the “target” temperature in electric power unit Watt).

	Regarding claim 14, Blumenfeld in view of Lee and Richardson discloses 
computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66) a desired current (Blumenfeld: I=sqrt (2P/2R) from the Ohm’s law and R= the resistance from “the resistance temperature detector type”, wherein P=the heat in electric power unit in Watt) based upon a target heat (Blumenfeld: the generated heat from the heater 14 from the recitation “the "target" temperature, and appropriate electrical signals to the relays controlling the heater 14”; Col 20, lines 1-3) generated and the computed resistance (Blumenfeld: R=2P/I^2  from the Ohm’s law wherein P=the required heat of the “target” temperature in electric power unit Watt) comprises computing the desired current as the square root (Blumenfeld: I=sqrt (2P/2R) from the Ohm’s law and R= the resistance from “the resistance temperature detector type”, wherein P=the heat in electric power unit in Watt) of the result of dividing the target heat generated by the computed resistance.

	Regarding claim 16, Blumenfeld in view of Lee and Richardson discloses
the following steps are performed in a loop (Blumenfeld: the flow chart of “the computer program”; Col. 19, line 63):

receiving (Blumenfeld: taking the electrical signal produced by the temperature sensor; Col. 19,lines 54-55), from the sensor (Blumenfeld: the resistance temperature detector type; Col. 19, line 38-39), a measurement (Blumenfeld: the resistance output from “the resistance temperature detector type”; Col. 19, line 38-39) of the electrical property (Blumenfeld: resistance from the recitation “the resistance temperature detector type”; Col. 19, line 38-39) associated with the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 2-5) in response to the voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34 wherein) applied across the conducting pads (Lee: electric power terminals 7a and 7b of the strip type surface heating element 1; P78:3-4, Figure 1);

computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement, a correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49) for the voltage signal applied across the conducting pads to achieve a desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) of the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3) of the conductive ribbon, wherein the desired temperature is selected for processing the biological sample (Blumenfeld: its environment produces; Col. 19, line 41, [further disclosing] “biological samples”; Col. 13, line 10, Col. 9, line 25) on the conductive ribbon; and

adjusting (Blumenfeld: regulating the supply of power 20 to the heating means 14; Col. 16, lines 34-35) the applied voltage signal based upon the computed correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49 computed by the computer 23; Col. 19, lines 65-66) to regulate (Blumenfeld: regulates; Col. 16, lines 34-35) the selected section of the conductive ribbon at the desired temperature.

	Regarding claim 17, Blumenfeld in view of Lee and Richardson discloses
adjusting (Blumenfeld: regulating; Col. 16, line 34) the applied voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34) based upon the computed correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49) to regulate the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 2-5) at the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) comprises adjusting (Blumenfeld: regulating; Col. 16, line 34) the applied voltage signal to the desired temperature based on a fixing temperature (Blumenfeld: predetermined temperature; Col. 15, line 23).

	Regarding claim 18, Blumenfeld in view of Lee and Richardson discloses
adjusting (Blumenfeld: regulating; Col. 16, line 34) the applied voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34) based upon the computed correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49) to regulate the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3) of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 2-5) at the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) comprises adjusting the applied voltage signal to the desired temperature based on an incubation temperature (Blumenfeld: the temperature of the reaction container; Col. 9, lines 62-63).

	Regarding claim 19, Blumenfeld in view of Lee and Richardson discloses
Adjusting (Blumenfeld: regulating; Col. 16, line 34) the applied voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34) based upon the computed correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49) to regulate the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3 of the conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 2-5) at the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) comprises adjusting the applied voltage signal to the desired temperature based on a drying (Col. 11, line 18) temperature (temperature changes to strengthen cellular structure; Col. 11, lines 16-18 wherein drying is a natural material phase change from liquid to gas taking evaporation energy from the environment).


	Regarding claim 20, Blumenfeld in view of Lee and Richardson discloses
computing (Blumenfeld: causing the computer 23 to evaluate; Col. 19, lines 65-66), based on the measurement (Blumenfeld: the resistance output from “the resistance temperature detector type”; Col. 19, line 38-39), a correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49) for the voltage signal (Blumenfeld: command from “this controller 29”; Col. 16, line 34) comprises computing, based on the measurement, a correction (Blumenfeld: The difference between the rates of active and passive convection; Col. 19, lines 48-49)  for the voltage signal that compensates for a variation (Blumenfeld: the actually measured thickness of “14” by the quality control department; Fig. 5 wherein “an automated temperature-controlled machine, known as a "thermal cycler", Col. 1, lines 33-34, is an automatic closed-loop control feeding-back and compensating the error caused by the parameter changes such as temperature change due to size of the heater or the size of the sample to be heated) in thickness (Blumenfeld: the thickness of “14”; Fig. 5) of the selected section (Blumenfeld: the width of one microscope slide among “a microscope slide 8” and “five experimental slides 10” wherein the width of “8” is about 1/3 of “the heating means 14” in Fig. 3) of conductive ribbon (Blumenfeld: the heating means 14; Col. 16, lines 34-35, Fig. 2-5).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumenfeld (US 6,074,868) in view of Lee (US 2010/0288752) and Richardson (US 3,701,877) as applied to claim 3 above, and further in view of Own (US 2009/0060795).

	Regarding claim 5, Blumenfeld in view of Lee and Richardson discloses
utilizing data (Specific pattern of signals; Col. 20, line 3) to correlate the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) to the target heat (Blumenfeld: the generated heat from the heater 14 from the recitation “the "target" temperature, and appropriate electrical signals to the relays controlling the heater 14”; Col 20, lines 1-3) generated.

	Blumenfeld discloses “data” and “the desired temperature” as mapped above, but Blumenfeld in view of Lee and Richardson is silent regarding 


	However, Owen discloses, in the technical endeavor to solve the problem of calculating “the initial rate of temperature decay calculated to many data points through a more complex model through curve fitting; P78:11-16, wherein the spec discloses the problem of solving “The calibration data 216 stored as a set of data points, e.g., for curve fitting, interpolation, etc.”: P33:6-7),

utilizing calibration data (Calibration data 1102; P80:3) to correlate the desired temperature (P80:8)

	The advantage of using Owen’s Calibration data 1102 is to estimate the most probable data representing a data set.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld in view of Lee and Richardson with Owen by replacing Blumenfeld’s Specific pattern of signals with Owen’s Calibration data 1102 in order to estimate the most probable data representing a data set.

	Regarding claim 15, Blumenfeld in view of Lee, Richardson and Owen discloses
utilizing calibration data (Owen: Calibration data 1102; P80:3) to correlate the desired temperature (Blumenfeld: the “target” temperature; Col. 20, line 1) to the target heat generated.

	The advantage of using Owen’s Calibration data 1102 is to estimate the most probable data representing a data set.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Blumenfeld in view of Lee and Richardson with Owen by replacing Blumenfeld’s Specific pattern of signals with Owen’s Calibration data 1102 in order to estimate the most probable data representing a data set.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwabara (US-20090071952),  Cordia (US-5403993), Lippman (US-4674846), Atwood (US-5475610), Atwood (US-5527510), Peake (US-6191398), Blumenfeld (US-6300124), Blumenfeld (US-6544477-), Wegner (US-20070266871), Sompuram (US-6855490).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761